Filed 11/18/15 P. v. McFarland CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----



THE PEOPLE,                                                                                  C079287

                   Plaintiff and Respondent,                                      (Super. Ct. No. 14F2419)

         v.

DOUGLAS SCOTT MCFARLAND,

                   Defendant and Appellant.


         A jury found defendant Douglas Scott McFarland guilty of, inter alia, eight counts
of aggravated sexual assault, by means of sexual penetration, of a child under the age of
14. Defendant now challenges five of these sexual penetration convictions, claiming
there was insufficient evidence to support all eight convictions. We affirm.
                         FACTUAL AND PROCEDURAL BACKGROUND
         The victim was born on July 13, 1997. When she was around two years old, she
began living solely with her father, defendant. At that time, defendant began molesting
the victim. While she was between the ages of two and four years old, defendant
“rub[bed] [her] vagina” “multiple times.” When she was five or six, defendant began
“putting his fingers inside of [the victim’s vagina].” Before defendant was arrested, the


                                                             1
victim told City of Redding Police Investigator Elizabeth Harris that defendant “put his
fingers inside of her vagina” “at least once a month, if not more.” At trial, the victim
testified that she could not remember if defendant put his fingers inside of her vagina on
more than two occasions. Most of the touching did not stop until she was around 13
years old.
       The prosecutor charged defendant with multiple counts of aggravated sexual
assault of a child, by means of rape, oral copulation, and sexual penetration, and multiple
counts of lewd or lascivious acts with a child under 14 years of age.1 At trial, defendant
testified that the charges against him were “[b]asically true,” but he later recanted his
admission, stating he “did not stick [his] penis [or his fingers] inside [the victim’s]
vagina.” The jury found defendant guilty of all the crimes with which he was charged,
and the court sentenced defendant to an aggregate prison term of 285 years to life.
                                       DISCUSSION
       Defendant concedes that the victim’s testimony that when she was five or six, he
put his fingers into her vagina, but she could not remember if it occurred on more than
two occasions, supported his conviction of two of the eight sexual penetration counts.
Defendant also concedes that the victim’s testimony that when she was between four and
six years old he put his fingers in her vagina supports his conviction of another of the
eight counts. Thus, defendant contends the “evidence adduced at trial supports
conviction on three counts [of sexual penetration], but not all eight.” We disagree.
       As an initial matter, defendant argues that the victim could not remember if
defendant put his fingers inside her vagina on more than two occasions. This argument
ignores the fact that there was evidence offered in the form of prior inconsistent



1      Because defendant does not challenge his convictions for the crimes arising out of
sexual intercourse or oral sex with the victim, we do not need to describe the facts related
to those acts.

                                              2
statements, namely Investigator Elizabeth Harris’s testimony that before defendant’s
arrest, the victim told her that defendant “put his fingers inside her vagina” “at least once
a month if not more.”
       “On appeal, the test of legal sufficiency is whether there is substantial evidence,
i.e., evidence from which a reasonable trier of fact could conclude that the prosecution
sustained its burden of proof beyond a reasonable doubt. [Citations.] Evidence meeting
this standard satisfies constitutional due process and reliability concerns. [Citations.] [¶]
While the appellate court must determine that the supporting evidence is reasonable,
inherently credible, and of solid value, the court must review the evidence in the light
most favorable to the [judgment], and must presume every fact the jury could reasonably
have deduced from the evidence. [Citations.] Issues of witness credibility are for the
jury.” (People v. Boyer (2006) 38 Cal.4th 412, 479-480.)
       The first sexual penetration count alleged the sexual penetration occurred between
July 13, 2000, and July 13, 2003. The victim testified that defendant “rub[bed] [her]
vagina” “multiple times” with his fingers when she was between the ages of two and
four, which would have been from 1999 to 2001. As the People correctly note, “[s]exual
penetration of a female victim is not limited to vaginal entry, but also encompasses
penetration of the external female genitalia.” (See People v. Quintana (2001) 89
Cal.App.4th 1362, 1371.) Therefore, substantial evidence supported the jury’s finding
defendant guilty of the sexual penetration count alleged for the period between July 13,
2000, and July 13, 2003.
       The other seven sexual penetration counts alleged the sexual penetration occurred
between July 13, 2003, and July 13, 2006. The victim testified that defendant first put his
fingers inside her vagina when she was five or six years old, which would have been
around 2002 or 2003. While she testified she could not recall if defendant put his fingers
inside her vagina more than twice, she told Investigator Harris before defendant’s arrest
that he “put his fingers inside her vagina” “at least once a month, if not more.” The

                                              3
victim also testified that most of the touching did not stop until she was around 13, which
would have been in 2010. As the People again correctly note, “a victim need only
describe the kind of act or acts committed, the number of acts, and the approximate time
period when the acts occurred[;] [g]eneric time descriptions like ‘ “twice a month” ’ . . .
suffice.” (See People v. Jones (1990) 51 Cal.3d 294, 316.) Therefore, because defendant
began putting his fingers inside the victim’s vagina when she was five or six in 2002 or
2003, she told Investigator Harris that defendant would put his fingers inside of her
vagina “at least once a month, if not more,” and she testified that most of the touching did
not stop until she was 13, the jury could have reasonably concluded that defendant
sexually penetrated the victim on at least the seven occasions alleged in the information
for the period between July 13, 2003, and July 13, 2006.
       More importantly, defendant testified that all of the charges against him were
“[b]asically true,” and even though defendant later recanted his admission, the jury could
have nonetheless chosen to believe and rely on defendant’s admission. Thus, the
evidence reasonably showed defendant sexually penetrated the victim on at least the eight
occasions alleged in the information, and therefore, substantial evidence supported the
jury’s finding defendant guilty of all eight sexual penetration counts.
                                      DISPOSITION
       The judgment is affirmed.

                                                  /s/
                                                  Robie, J.
We concur:


/s/
Nicholson, Acting P. J.


/s/
Duarte, J.


                                             4